Name: Commission Regulation (EC) No 2058/2001 of 19 October 2001 derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 as regards eligibility for area payments
 Type: Regulation
 Subject Matter: Europe;  economic policy;  technology and technical regulations;  plant product;  deterioration of the environment;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R2058Commission Regulation (EC) No 2058/2001 of 19 October 2001 derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 as regards eligibility for area payments Official Journal L 277 , 20/10/2001 P. 0019 - 0019Commission Regulation (EC) No 2058/2001of 19 October 2001derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 as regards eligibility for area paymentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999(3), as last amended by Regulation (EC) No 1157/2001(4), lays down detailed rules for the application of Regulation (EC) No 1251/1999 as regards eligibility for area payments. Article 3(1)(c) stipulates that area payments for arable crops must be paid solely on areas on which the crop is maintained until at least the beginning of flowering under conditions of normal growth.(2) After maize seed was mixed with genetically modified maize seed not authorised within the meaning of Council Directive 90/220/EEC of 23 April 1990 on the deliberate release into the environment of genetically modified organisms(5), as last amended by Commission Directive 97/35/EC(6), certain producers in Austria were forced to destroy their maize crops. These crops could therefore not be maintained until flowering stage for reasons beyond the producers control. In order not to unduly penalise those producers they should be allowed to derogate from Article 3(1)(c) of Regulation (EC) No 2316/1999.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For the 2001/02 marketing year, by derogation from Article 3(1)(c) of Regulation (EC) No 2316/1999, land in Austria sown to maize seed mixed with genetically modified maize seed not authorised within the meaning of Directive 90/220/EEC on which the plants were destroyed prior to the beginning of the flowering stage shall continue to be eligible for area payments.Article 2This Regulation shall enter into force on the third day after its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 157, 14.6.2001, p. 8.(5) OJ L 117, 8.5.1990, p. 15.(6) OJ L 169, 27.6.1997, p. 72.